Citation Nr: 1021263	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  03-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected left ear hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected tinea versicolor.  




REPRESENTATION

Veteran represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to March 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions of the RO.

In April 2010, the Veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is associated with the claims file.

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for right 
ear hearing loss has been raised by the record, as indicated 
on page 3 of the hearing transcript, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction and refers it 
to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.



REMAND

The record reflects that the Veteran has been receiving 
Social Security Administration (SSA) benefits.  There is no 
evidence of VA having made efforts to obtain these records.  
SSA records must be obtained before a decision on the claims 
can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1993).  

The Veteran's last VA examination for left ear hearing loss 
was in September 1993.  The Veteran has reported that his 
hearing loss has worsened.  The VA Office of General Counsel 
has held that, while a lapse of time in and of itself does 
not necessarily require a re-examination in rating cases, a 
further examination is needed in instances where the Veteran 
has reported a worsening in the disability since the last 
examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claims.  38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility. 

With regard to the service-connected tinea versicolor, the 
Veteran testified that he had flare-ups of his skin condition 
during the summer time (i.e., "red splotches all over his 
body").  (See April 2010 hearing transcript, p. 10).  It 
appears as though neither the RO nor the Veteran attempted to 
schedule the VA skin examination during a flare-up period.  
Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding 
that "it is the frequency and duration of the outbreaks and 
the appearance and virulence of them during the outbreaks 
that must be addressed"). 
 
Again, the Board stresses that the Veteran's cooperation in 
coordinating a VA skin examination during a time of flare-up 
of his claimed skin disability is essential in allowing a 
medical examiner to ascertain the nature and severity of such 
disability.

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the 
claims folder all outstanding medical records.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding 
pertinent medical records following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO contact the SSA and obtain 
copies of records pertinent to the 
Veteran's claim for SSA benefits and a 
copy of any determination awarding 
benefits.  If the records are not 
available, make a notation to that effect 
in the claims folder.

2.  After securing any necessary release 
forms, with full address information, the 
RO should obtain copies of all records of 
medical treatment which are not currently 
associated with the Veteran's claims 
file.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  The RO should schedule the Veteran 
for a VA examination in order to 
determine the severity of the service-
connected skin disability.  If such 
examination cannot be conducted during a 
period of flare-up, the examiner should 
record a detailed clinical history 
referable to the service-connected 
manifestations.  

Any indicated testing should be 
performed.  The examiner must provide 
specific findings as to each of the 
following: 
 
A.  The body part locations and nature of 
the service-connection n tinea 
versicolor; and any resulting residuals 
including any inflammation, rash, 
swelling, redness, blisters, oozing 
lesions, scales, itching, pain, scarring, 
cystic nodules, exudation, pruritis, and 
any other manifestations. 
 
B.  The measurement of the percentage of 
the entire body affected by the service- 
connection skin disorder residuals, to 
specifically include an opinion as to 
whether the percentage is more than 40 
percent of the entire body; 
 
C.  The measurement of the percentage of 
exposed areas affected by the service-
connection skin disorder residuals, to 
specifically include an opinion as to 
whether the percentage is more than 40 
percent of exposed areas; 
 
D.  The need for systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs; and if there is 
such a need, the total duration required 
over the past 12 months, to specifically 
include an opinion as to whether such 
therapy were required on a constant or 
near-constant basis during the past 12- 
month period; 
 
E.  If there is residual scarring, the 
location and measurement, in square 
inches or square centimeters, of the area 
or areas encompassed by any residual 
scarring; 
 
F.  If there is residual scarring, 
whether that scarring includes any of the 
following manifestations: extensive 
lesions, poorly nourished, repeated 
ulceration, unstable, tender, and/or 
being painful on examination; 
 
G.  If there is residual scarring, 
whether that scarring produces limitation 
of function of the affected part of the 
body; 
 
H.  Regarding any affected areas of the 
head, face, and neck: identify whether 
there is visible or palpable tissue loss 
and/or gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips. 
 
I.  Regarding any affected areas of the 
head, face, and neck: specify if any of 
the following characteristics of 
disfigurement are present and if so list 
each: scar is 5 or more inches in length; 
scar is at least 1/4 inch wide at the 
widest part; surface contour of scar is 
elevated or depressed on palpation; scar 
is adherent to underlying tissue; in an 
area exceeding 6 square inches, the skin 
is either (list all conditions present) 
hypo- or hyper- pigmented, of abnormal 
texture, underlying soft tissue is 
missing, and/or skin is indurated and 
inflexible; 
 
The examining physician should also 
provide an opinion concerning the impact 
of the Veteran's service-connected tinea 
versicolor and to the extent possible, 
describe the condition as it is 
manifested during a period of flare-up.

The claims folders, to include this 
REMAND, must be reviewed by the examiner.

4.  The Veteran should be afforded a VA 
examination, to determine the current 
severity of the service-connected hearing 
loss.  The Veteran's claims file should 
be made available to the examiner, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination. 
 
All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

The claims folders, to include this 
REMAND, must be reviewed by the examiner.

5.  The Veteran must be given adequate 
notice of the date, time, and place of 
any requested examinations.  A copy of 
all notifications, including the address 
where the notice was sent, must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of all indicated 
development, the issues on appeal should 
be readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be afforded with a 
reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



